FILED
                             NOT FOR PUBLICATION                            OCT 26 2010

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



URIEL RAFAEL RAMIREZ-SOSA,                       No. 08-72739

               Petitioner,                       Agency No. A029-555-568

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted October 19, 2010 **

Before:        O’SCANNLAIN, TALLMAN, and BEA, Circuit Judges.

       Uriel Rafael Ramirez-Sosa, a native and citizen of Nicaragua, petitions pro

se for review of the Board of Immigration Appeals’ (“BIA”) order dismissing his

appeal from an immigration judge’s (“IJ”) decision denying his application for

cancellation of removal. Our jurisdiction is governed by 8 U.S.C. § 1252. We


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
review de novo claims of constitutional violations in immigration proceedings, see

Ram v. INS, 243 F.3d 510, 516 (9th Cir. 2001), and we deny in part and dismiss in

part the petition for review.

      Ramirez-Sosa contends the IJ violated due process by not providing him

with a copy of the 1991 order granting him suspension of deportation. Contrary to

Ramirez-Sosa’s contention, the proceedings were not “so fundamentally unfair that

[he] was prevented from reasonably presenting his case.” Colmenar v. INS, 210

F.3d 967, 971 (9th Cir. 2000) (citation omitted). Moreover, Ramirez-Sosa failed to

demonstrate that correcting the IJ’s alleged error may have affected the outcome of

the proceedings. See id. (requiring prejudice to prevail on a due process

challenge).

      We lack jurisdiction to review Ramirez-Sosa’s challenge to his charge of

removability because he failed to raise that issue before the BIA and thereby failed

to exhaust his administrative remedies. See Barron v. Ashcroft, 358 F.3d 674, 678

(9th Cir. 2004).

      PETITION FOR REVIEW DENIED in part; DISMISSED in part.




                                          2                                   08-72739